Citation Nr: 1340444	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for a right foot disability with great toe fracture and scar, rated 20 percent disabling prior to May 27, 2008, 10 percent disabling from August 1, 2008 to March 24, 2009, and 20 percent disabling from March 24, 2009 (except for a period when a temporary total rating was in effect).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J.S.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1981.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO assigned the following disability ratings for the Veteran's service-connected right foot disability:  an increased (20 percent) rating, effective October 23, 2007; a temporary total (100 percent) rating due to surgery requiring convalescence, effective from May 27, 2008 through July 31, 2008; and a 10 percent rating, effective from August 1, 2008.

As the Veteran was granted a total rating from May 27, 2008 through July 31, 2008 for his service-connected right foot disability, his claim for an increased rating for that disability during that period will not be considered by the Board.

In March 2010, the RO granted an increased (20 percent) rating for the service-connected right foot disability, effective from March 24, 2009.

The Veteran testified before the undersigned at a November 2012 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.

In February 2013, the Board remanded this matter for further development.

Although service connection had previously been awarded for a scar, in April 2013, the Appeals Management Center granted service connection for a scar involving the metatarsophalangeal joint of the right great toe, status-post osteophytes debridement and assigned an initial noncompensable disability rating, effective August 15, 1990.  

FINDINGS OF FACT

1.  Prior to July 1, 2009 the Veteran's service-connected right foot disability was manifested by right foot/great toe pain, weakness, stiffness, swelling, fatigue, tenderness, crepitation, and painful motion; the Veteran exhibited a normal gait, did not use any assistive devices, and no significant limitation of foot motion was shown.

2.  Since July 1, 2009, the Veteran's service-connected right foot disability has been manifested by pain in all toes of the right foot, discomfort, weakness, stiffness, swelling, heat, tenderness, redness, incoordination, easy fatigability, loss of endurance, speed, and strength, and significant limitation of motion of the toes; the Veteran occasionally uses a cane for ambulation, exhibits an abnormal gait, and has fallen due to his right foot symptoms.


CONCLUSION OF LAW

The criteria for a 20 percent rating for the entire claim period prior to July 1, 2009 (except for the period when a temporary total rating was in effect) and a 30 percent rating from July 1, 2009, for a right foot disability with great toe fracture and scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5276, 5278, 5283-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman, 19 Vet. App. at 473.

In a pre-adjudication letter dated in March 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for his service-connected right foot disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess requirements, including the disability rating and effective date elements of his claim, in the March 2008 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The March 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.  

The March 2008 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected right foot disability.

In its February 2013 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain a copy of any available Social Security Administration (SSA) disability records, obtain any additional relevant VA treatment records (including those contained in the following Vista electronic records system: Huntington dated since May 2010, White City dated since April 2006, Little Rock dated since June 2009, Kansas City dated since August 2004, and Oklahoma dated since July 2011), ask the Veteran to complete the appropriate release form so as to allow VA to obtain relevant treatment records from Dr. Cooper and "Edmond OU Medical Hospital," and schedule him for a VA examination to assess the severity of his service-connected right foot disability.  

As explained above, all relevant post-service VA treatment records (including those contained in the above listed Vista electronic records systems) have been obtained and associated with the record.  Additionally, a VA examination was conducted in March 2013 to assess the severity of the Veteran's service-connected right foot disability.  This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.  

In a February 2013 letter, the Veteran was asked to complete the appropriate release form so as to allow VA to obtain relevant private treatment records from Dr. Cooper, "Edmond OU Medical Hospital," and any other identified private treatment provider.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not respond to the February 2013 letter.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain treatment records from Dr. Cooper, "Edmond OU Medical Hospital" or any other private treatment provider, VA has no further duty to attempt to obtain any additional private treatment records.

Moreover, the AOJ contacted the SSA in February 2013 and requested all available records pertaining to any claim for disability benefits submitted by the Veteran.  The SSA responded that no records could be sent and that further efforts to obtain any such records would be futile because there were no SSA disability records due to the fact that the Veteran either did not file for disability benefits or no medical records were obtained in conjunction with any such claim.  In a March 2013 letter, the Veteran was notified of the unavailability of SSA records, he was asked to submit any such records in his possession, and he was notified that his claim could be decided within 10 days if no further evidence was received.  He did not respond to the March 2013 letter.  Thus, the AOJ determined that any further efforts to obtain SSA disability records would be futile and VA has no further duty to assist in obtaining any available SSA disability records.  38 C.F.R. § 3.159(c)(1).

Accordingly, the AOJ substantially complied with all of the Board's pertinent February 2013 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected right foot disability is currently rated under 38 C.F.R. § 4.71a, DC 5284 as a foot injury.  Under DC 5284, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.  A note to DC 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

In this case, VA treatment records dated from April to November 2007 include reports of worsening right foot/great toe pain.  The pain occasionally radiated up from the metatarsophalangeal region to the back and caused difficulty with walking.  There was no reported swelling, erythema, warmth, or extreme pain.

Examinations revealed pain, tenderness to palpation, and crepitation on movement of the right great toe.  Dorsiflexion of the toe was painful, but plantar flexion was a "little better."  There was normal flexion and extension of the metatarsophalageal joint, the arch was normal, and there was no erythema, edema, or warmth.  X-rays revealed marked narrowing of the first metatarsophalangeal joint, a prominent dorsal osteophyte of the distal head of the first metatarsal, and an old healed fracture through the distal shaft of the fifth metatarsal.  Diagnoses of metatarsal phalangeal pain were provided.

A March 2008 VA examination report reveals that the Veteran reported constant pain that was localized to the right foot.  The pain was crushing, aching, sharp, and sticking in nature, was 10/10 in intensity, and was elicited by physical activity and stress.  The Veteran was unable to alleviate the pain, but was able to function during periods of pain without the use of medication.  There was pain, weakness, stiffness, swelling, and fatigue while at rest and while standing or walking.  The Veteran had never been hospitalized or undergone surgery for his foot disability and he was not receiving any treatment for the disability at the time of the March 2008 examination.

Examination of the right foot revealed no signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The foot was tender, but there was no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of the right great toe and the Veteran's gait was within normal limits.  Also, there was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran did not require any assistive devices for ambulation and he did not require any orthopedic shoes, corrective shoes, arch supports, foot supports, or build up of his shoes.  However, there were limitations on standing and walking (e.g. he was able to walk up to 50 yards) and the use of shoe inserts was required.  The foot pain and other symptoms were not relieved by the shoe inserts.  X-rays revealed an old healed fracture of the great toe.  The Veteran was diagnosed as having a right foot injury with status post great toe fracture.

VA treatment records dated from September 2008 to February 2009 reflect that the Veteran reported constant right foot/great toe pain that was sharp, stabbing, throbbing, and tingling in nature, was aggravated by walking and standing, and was occasionally alleviated by the use of medication.  The pain interfered with his activities of daily living, sleeping, and mobility.  The skin over the joint was "very sensitive" and pain was elicited by walking.  A debridement of the right first metatarsophalangeal joint was performed in May 2008, but the toe pain had worsened since that time and it was painful to walk.  There was a spur on the medial side which would catch on the Veteran's bed sheets and was painful.

Examinations revealed tenderness of the right first metatarsophalangeal joint.  X-rays revealed narrowing of the joint space, irregular slight loss of the bone of the distal joint portion of the first metatarsal, an old healed fracture of the distal fifth metatarsal, and a plantar spur of the calcaneus.  A diagnosis of osteoarthritis of the right first metatarsophalangeal joint was provided.

In an April 2009 letter, Frank Cooper, D.P.M. stated that he had begun treating the Veteran in March 2009, at which time he reported "significant pain" in the right big toe joint.  He underwent a surgical procedure to remove a bone spur in that area in May 2008, but the area had been "extremely painful" ever since that time.  Based upon examinations of the Veteran and the results of X-rays and a subsequent MRI, Dr. Cooper concluded that the Veteran had significant degenerative changes of the first metatarsophalangeal joint.  He explained that the bone spur resection had been performed so aggressively that it removed the dorsal one-third to one-half of the articulating surface of the first metatarsal head, which in turn led to significant degenerative changes.

The report of a VA examination dated on July 1, 2009 indicates that the Veteran reported progressively worsening right great toe pain which occurred constantly and was sharp in nature.  The pain became "very sharp" if any pressure was placed on the toe.  Therefore, the Veteran tried to walk on the outer edges of his foot.  However, this method of walking caused additional pain in the other digits of the right foot.  The Veteran also experienced right great toe weakness, stiffness, swelling, heat, redness, and easy fatigability.  There was an aching pain in the toe while resting, but the toe symptoms were greatest while standing or walking.  The pain was treated with medication, but such medications only provided minimal symptom relief.

The Veteran additionally reported that he did not experience any flare ups of right foot symptoms, but that a sharp and severe pain occurred if he stepped on an object with the great toe or with an area of the foot near the great toe.  He was unable to bear any weight on the right foot after such occurrences.  He used a cane for ambulation (but did not bring one to the July 2009 examination) and placed memory foam and inserts in his shoes, but he was unsure if such products helped alleviate his symptoms.  He underwent a debridement of the metatarsophalangeal joint of the right great toe in May 2008.  However, the surgery "did not help him in any way."  He had been retired since 1996 and was limited in his activities due to pain and swelling (especially in the morning).  For instance, he was unable to stand  with weight on his right foot for more than 5 minutes and was unable to walk more than 15 to 20 feet without having to stop and rest due to toe pain.  Nevertheless, he was able to ride a bicycle without problems and rode a mountain bike for exercise.

Examination revealed that the Veteran was in no apparent distress and that he was able to walk without assistive devices or the assistance of any another person.  His gait was abnormal, however, in that he pronated his right foot while walking and exhibited a slight limp favoring the right lower extremity.  There was a well healed scar on the dorsum of the right foot at the 1st metatarsophalangeal joint which measured 4.5 centimeters in length by 0.3 centimeters in width and was slightly hyperpigmented.  There was tenderness to palpation over the dorsum of the metatarsophalangeal joint of the foot and such tenderness was noted by the Veteran's guarding of the joint, facial grimacing, and his reports.  He also reported some soreness to palpation over the entire great toe and the 2nd, 3rd, 4th, and 5th toes, with the great toe experiencing the greatest amount of soreness.  

There was reduced range of motion of all toes on the right.  Flexion of the great toe was limited to 3 degrees (both actively and passively) and the Veteran was unable to perform any active flexion of digits 2 through 5 (although each of these digits had full passive flexion).  Achilles alignment was within normal limits and negative for pain with palpation.  There was no evidence of any fungal infection or calluses and there was no change in function following repetitive motion.  The Veteran was diagnosed as having degenerative joint disease of the 1st metatarsal phalangeal joint, status post debridement and cheilectomy of the 1st metatarsophalangeal joint.  This disability was symptomatic with pain and reduced range of motion.

VA treatment records dated from July to October 2009, the Veteran's March 2010 substantive appeal (VA Form 9), and lay statements dated in September and October 2012 include reports of constant and chronic pain and swelling of the right great toe.  The pain was 8/10 in intensity, was throbbing in nature, was aggravated by walking and placing any weight on the toe, and interfered with the Veteran's activities of daily living and mobility.  For example, he had been unable to walk on the right foot ever since he underwent surgery (which reportedly did not improve his symptoms) and he had fallen on several occasions.  He used medications to treat the pain, but they provided little, if any, relief.  An examination revealed mild tenderness to palpation of the right foot, but no significant right metatarsophalangeal joint inflammation or fluids.

During the November 2012 hearing the Veteran reported that he experienced right foot pain which radiated up his leg.  The pain was worse when sitting.  After walking any significant distance the foot would become swollen and extremely painful and he was unable to put any pressure on the foot for 2 to 3 days, during which time he would rest.  The great toe had "very little" range of motion and was excruciatingly painful, and the Veteran would fall whenever pressure was placed on the toe.  Also, the pain in the great toe was worsening and was spreading to the other toes.  He used medication to treat his symptoms, but they did not provide any significant relief.  As a result of his foot symptoms he walked on the side of his foot and wore boots for stability.

The report of a VA examination dated in March 2013 indicates that the Veteran reported pain in the area of the right great toe and the dorsum of the right foot.  He experienced extreme discomfort and pain with any pressure pushing down on the tip of the toe (including pressure from a sheet while in bed).  There was a sharp pain in the medial aspect of the foot (especially the great toe area) when weight was placed on that part of the foot.  As a result, the Veteran walked on the outer or lateral aspect of his right foot.  This method of walking resulted in a callus on the lateral side of the foot and had caused some ankle instability.  He also reported weakened movement, pain, fatigue, and incoordination of the foot, as well as flare ups of pain.  These symptoms occurred when he walked on the foot for more than one block.  Also, there was loss of endurance, speed, and strength in the foot with ambulation due to pain.

Examination revealed that there was no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion/nonunion of the tarsal or metatarsal bones, weak foot, or any other foot injuries.  The medial aspect of the right great toenail was absent and there was a scar on the dorsum of the toe which measured 3 centimeters by 1 centimeter, was well-healed, and was nontender.  The Veteran was unable to move the right great toe at all at the proximal interphalangeal joint and dorsiflexion and plantar flexion of the metatarsophalangeal joint were both to 15 degrees.  He reported moderate to severe pain with range of motion testing, but he tolerated palpation of the toe.  His gait indicated that he placed his weight on the lateral aspect of his foot and there was a small callus on the right small toe and the lateral side of the foot.  

The Veteran did not use any assistive devices for ambulation and there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays revealed moderate degenerative changes at the metatarsophalangeal joint of the great toe without hallux valgus and mild degenerative changes in the midfoot.  There was no evidence of any fracture, dislocation, or osseous mass lesion.  The Veteran was diagnosed as having a right great toe crush injury and degenerative joint disease of the right foot.

The physician who conducted the March 2013 VA examination opined that it was likely ("as likely as not") that there was "additional loss" due to weakened movement, excess fatigability, incoordination, pain, and flare ups.  Also, there was loss of endurance, coordination, speed, and strength due to symptoms of pain.  This equated to a level of impairment caused by all losses to moderately severe disability of the foot.  Furthermore, there were no symptoms associated with scarring of the right foot due to the service-connected disability and the scar that was present did not cause any loss of function and was not unstable or painful on examination.
I. Orthopedic Impairment

Initially, the Board notes that the Veteran has been diagnosed as having nonservice-connected arthritis/degenerative joint disease of the right foot during the claim period.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected right foot disability from his diagnosed nonservice-connected arthritis/degenerative joint disease.  Thus, the Board will attribute all of the Veteran's right foot symptoms to his service-connected disability for the purposes of assessing the severity of that disability.  Id.

A. Period Prior to July 1, 2009

The above evidence reflects that during the claim period prior to July 1, 2009, the Veteran experienced constant right foot/great toe pain which was described as being 10/10 in intensity and "significant" and was not alleviated by the use of medications or shoe inserts.  He also reported weakness, stiffness, swelling, and fatigue while standing, walking, and at rest, as well as "very sensitive" skin over the joint.  Although he underwent foot surgery in May 2008, he reported that the surgery did not alleviate his symptoms and that the toe pain was worse following the surgery (described as "extremely painful" by Dr. Cooper) and caused difficulty walking. Examinations revealed objective evidence of tenderness to palpation of the right foot/great toe, crepitation on movement of the toe, painful range of motion of the toe, and significant degenerative changes of the metatarsophalangeal joint.

In light of the reported severity of the Veteran's right foot/great toe pain, the fact that he reported weakness, stiffness, swelling, and fatigue of the foot/great toe both while resting and performing activities, the fact that he was unable to alleviate his symptoms, the objective evidence of tenderness and painful motion, and the fact that there is no apparent evidence of any significant improvement of the Veteran's right foot/great toe symptoms following the May 2008 surgery (prior to which he had been in receipt of a 20 percent rating under DC 5284), the Board finds that the symptoms of the Veteran's service-connected right foot disability most closely approximated the criteria for a moderately severe rating (i.e. a 20 percent rating) under DC 5284 for the entire claim period prior to July 1, 2009 (except for the period when a temporary total rating was in effect).  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5284.

A rating in excess of 20 percent (i.e. a rating indicative of a severe foot injury) is not warranted at any time prior to July 1, 2009 as there were no signs of any unusual shoe wear pattern and the Veteran exhibited a normal gait without the use of any assistive devices.  Although he reported pain, weakness, and fatigue of the right foot/great toe, there was no objective evidence of painful motion or weakness during the March 2008 VA examination and motion of the metatarsophalangeal joint was otherwise found to be normal/active during this period.  Thus, even considering the Veteran's reports of pain and other functional factors, the evidence does not support assignment of a rating in excess of 20 percent for his service-connected right foot disability on the basis of limitation of joint motion during the period prior to July 1, 2009 because the ranges of motion of the metatarsophalangeal joint were found to be generally normal despite such factors.  Furthermore, although the Veteran reported difficulty walking due to his foot symptoms, actual loss of use of the foot was not demonstrated as he retained the ability to walk and he exhibited a normal gait without the use of any assistive devices.  Hence, a severe foot injury was not demonstrated prior to July 1, 2009.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284.   

Also, there is no evidence of any flatfoot, claw foot, or malunion/nonunion of the tarsal or metatarsal bones at any time during this period.  Thus, a rating in excess of 20 percent is not warranted on the basis of any of these disabilities.  See 38 C.F.R. § 4.71, DCs 5276, 5278, 5283.


B. Period Beginning July 1, 2009

The above-reported evidence reflects that during the period since July 1, 2009, the Veteran has experienced constant right foot/great toe pain and "extreme" discomfort.  The pain has been described as being 8/10 in intensity, is only minimally alleviated by the use of medications, has spread to all toes of the foot, and is present during periods of both rest and activity.  Such pain and discomfort is caused by any pressure placed on the toe (even a bed sheet).  After any significant walking he is unable to place any pressure on the foot for 2 to 3 days.  He experiences weakness, stiffness, swelling, heat, redness, incoordination, and easy fatigability while standing, walking, and at rest.  Flare ups of pain have also been reported and there is loss of endurance, speed, and strength in the foot with ambulation due to pain.  As a result of such symptoms he uses a cane and shoe inserts to assist with ambulation and he walks on the outer edge of his foot.  Nevertheless, he has reportedly fallen on several occasions due to his foot symptoms.  

Examinations have revealed tenderness to palpation of the right foot/great toe, soreness of all the toes, and significant limitation of motion of the toes of the right foot.  Specifically, flexion of the great toe was limited to only 3 degrees during the July 2009 VA examination and the Veteran was unable to perform any active flexion of digits 2 through 5.  Also, during the March 2013 VA examination he was unable to move the right great toe at all at the proximal interphalangeal joint and dorsiflexion and plantar flexion of the metatarsophalangeal joint were both to 15 degrees.  Moderate to severe pain was reported during the ranges of motion.  Although the Veteran was able to walk without any assistive device or the assistance of others, he nonetheless exhibited an abnormal gait due to his foot symptoms.  Also, the examiner who conducted the March 2013 VA examination opined that it was likely that there was "additional loss" due to weakened movement, excess fatigability, incoordination, pain, flare ups, loss of endurance, coordination, speed, and strength.  

Based on the continuing severity of the Veteran's right foot/great toe pain along with the additional evidence of right great toe pain that has spread to the other toes, the occasional use of a cane for ambulation, an abnormal gait, significant loss of range of motion of the toes of the right foot, additional limitation of foot function due to various factors, and falls due to foot symptoms, the Board finds that the symptoms of the Veteran's service-connected right foot disability most closely approximate the criteria for a severe rating (i.e. a 30 percent rating) under DC 5284 for the entire claim period since July 1, 2009.  This is the maximum schedular rating under DC 5284.  Although the exact onset of the Veteran's more severe symptoms that were present during the July 2009 VA examination cannot be determined with any certainty, the earliest that it can be factually ascertained that he met the criteria for a 30 percent rating is the date that he was examined in July 2009 (i.e. July 1, 2009).  Hence, resolving reasonable doubt in the Veteran's favor warrants a finding that the criteria for a 30 percent rating for the service-connected right foot disability have been met since July 1, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5284.

A rating in excess of 30 percent is not warranted at any time since July 1, 2009 because despite the fact that the Veteran has exhibited an abnormal gait and has occasionally required the assistance of a cane, actual loss of use of the foot has not been demonstrated as he is nonetheless able to walk.  Moreover, the examiner who conducted the March 2013 VA examination specifically reported that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Also, there is no evidence of any flatfoot or claw foot during this period.  Hence, a rating in excess of 30 percent for the service-connected right foot disability is not warranted at any time since July 1, 2009.  38 C.F.R. §§ 4.7, 4.71a, DCs 5276, 5278.   

II. Scars

As noted above, there is a scar associated with the Veteran's service-connected right foot disability and service connection was granted for a scar involving the metatarsophalangeal joint of the right great toe, status-post osteophytes debridement by way of an April 2013 rating decision.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for an increased rating was received in February 2008, the amendments are not applicable in this instance and will not be applied in this case.

In order to warrant a compensable rating under the criteria for rating scars in effect prior to September 23, 2008, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118, DCs 7800-7805 (effective August 30, 2002).

In this case, the July 2009 and March 2013 VA examination reports reveal that there is a scar related to the service-connected right foot disability.  However, the scar was not painful or unstable and the total area of the scar was not greater than 39 square centimeters (6 square inches).  Thus, as the scar does not involve the head, face, or neck, does not involve an area or areas of at least 39 square centimeters, is not unstable or painful, and does not have any disabling effects, a separate compensable rating for the right foot scar is not warranted under DCs 7800-7805 at any time during the claim period.

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The symptoms of the Veteran's claimed right foot disability, as described above, are all contemplated by the appropriate rating criteria (i.e. DC 5284) because these criteria encompass all symptoms of a foot disability and account for the combined severity of all such symptoms (i.e. moderate, moderately severe, severe, or total loss of use of the foot).  Also, even if it were found that the Veteran's right foot symptoms were not adequately contemplated by the diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected right foot disability.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 20 percent rating prior to July 1, 2009 (except for the period when a temporary total rating was in effect) and a 30 percent rating from July 1, 2009 for a right foot disability with great toe fracture and scar is granted, subject to the law and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


